Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 06/23/2022 are acknowledged. Amended Claims 1-20 are acknowledged by the examiner. Accordingly, claims 1-20 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 06/23/2022, pages 3-4, the cited prior art fails to disclose or suggest at least, “……a microprocessor; wherein the microprocessor obtains a first color signal, a second color signal, and a third color signal of three primary colors indicating a captured image; generates a first brightness signal using the obtained first color signal, second color signal, and third color signal, and first coefficients including first color signal, second coefficient correspond to the second color signal, and second coefficient correspond to the third color signal, which are obtained by decreasing a weight of a coefficient corresponding to a chromatic target color in the first coefficient; and generates a third brightness signal in which a brightness of the chromatic target color is controlled based on the generated first brightness signal and second brightness signal.…..” as recited in amended claim 1. Therefore claim 1 is allowed. 

Independent claims 19 and 20 include elements similar to those of amended claim 1 and for those same reasons Independent Claims 19 and 20 are allowed also.

The dependent claims 2-18 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698